                                                                  Exhibit 10.2
 
FIRST AMENDMENT
TO
ALABAMA/MICHIGAN/PERMIAN PACKAGE
PURCHASE AGREEMENT


This First Amendment to Alabama/Michigan/Permian Package Purchase Agreement
(this “First Amendment”) is dated effective as of June 1, 2007, by and between
Dominion Exploration & Production, Inc., a corporation organized under the Laws
of Delaware (“DEPI”), Dominion Energy, Inc., a corporation organized under the
Laws of Virginia (“DEI”), Dominion Oklahoma Texas Exploration & Production,
Inc., a corporation organized under the Laws of Delaware (“DOTEPI”), Dominion
Reserves, Inc., a corporation organized under Laws of Virginia (“Reserves”),
LDNG Texas Holdings, LLC, a limited liability company organized under the laws
of Oklahoma (“LDNG”) and DEPI Texas Holdings, LLC, a limited liability company
organized under the laws of Delaware (“DEPI Texas”) (collectively “Sellers”),
and HighMount Exploration & Production Holding Corp., a company formerly known
as L O & G Acquisition Corp. and organized under the Laws of Delaware
(“Purchaser”).  Sellers and Purchaser are sometimes referred to collectively as
the “Parties” and individually as a “Party.”
 
RECITALS:
 
The Parties have entered into an Alabama/Michigan/Permian Package Purchase
Agreement dated as of June 1, 2007 (the “Agreement”), providing for the sale by
Sellers to Purchaser of the Shares and the Additional Assets.
 
The Parties desire to amend the Agreement to clarify the treatment of several
matters, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
1.           Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meaning given to those terms in the Agreement.
 
2.           Amendments.  The Agreement is hereby amended as follows:
 
a.           On Schedule 8.4(D), the bank account information for Sellers is
hereby replaced with the following:
 
JP Morgan Chase Bank
 
Account Holder:  Dominion Resources, Inc.
 
Account No. 144053865
 
ABA No. 021-000-021
 
b.           In Section 2.2 of Exhibit F, the form of DEPI/Purchaser Transition
Services Agreement, the first sentence is rewritten to read as follows:


--------------------------------------------------------------------------------



At all times during the performance of Purchaser Services by Purchaser, all
persons performing such Purchaser Services who shall be in the employ and/or
under the control of Purchaser, the Companies or their Affiliates (including
agents, contractors, temporary employees and consultants) shall be independent
from DEPI and not employees of DEPI and shall not be entitled to any payment,
benefit or perquisite directly from DEPI on account of such Purchaser Services,
provided, however, certain Company Onshore Employees and Managing Directors that
accept employment and remain employed with Purchaser may participate in the
Company’s U.S. Benefit Plans to the extent such participation is permitted under
the Dominion Pension Plan and the Dominion Retiree Health and Welfare Plan.
 
c.           A new Section 2.7 is added in Exhibit F, the form of DEPI/Purchaser
Transition Services Agreement, reading as follows:
 
Section 2.7 Information to DEPI.  Within 30 days following the 180th day after
the Closing Date, Purchaser shall provide DEPI notice of (i) all Company Onshore
Employees and Managing Directors that have remained employed by Purchaser from
the date of employment with Purchaser through the 180th day from Closing,
measured from and including the Closing Date, and (ii) any Company Onshore
Employees or Managing Directors who accepted employment with Purchaser pursuant
to Section 10.2(a) or (b) of the Purchase Agreement but who were not employed by
Purchaser for the entire 180 day period, measured from and including the Closing
Date, together with an explanation as to whether their departure was voluntary,
involuntary without cause, or involuntary with cause.
 
d.           Schedule 3.4 is replaced in its entirety with the Schedule 3.4
attached to this First Amendment, and now includes allocations to Assets other
than the Wells and Units which are the subject of DEPI’s title representation in
Article 3.
 
3.           Ratification.  Except as amended by this First Amendment, the
Agreement remains in full force and effect in accordance with its terms.
 
4.           Governing Law, Venue, Jurisdiction and Service of
Process.  Sections 13.8 and 13.9 of the Agreement are hereby incorporated into
this First Amendment by reference as if set out in full herein.
 
5.           Counterparts.  This First Amendment may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.  Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this First Amendment in the presence of other Parties to this
Agreement.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this First Amendment has been signed by each of the Parties
as of the date first above written.


SELLER:
DOMINION EXPLORATION & PRODUCTION, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION ENERGY, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION OKLAHOMA TEXAS EXPLORATION & PRODUCTION, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION RESERVES, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
LDNG TEXAS HOLDINGS, LLC
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DEPI TEXAS HOLDINGS, LLC
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
PURCHASER:
HIGHMOUNT EXPLORATION & PRODUCTION HOLDING CORP.
 
 
By:    /s/Jonathan Nathanson
Name:  Jonathan Nathanson
Title:  Vice President

 